DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings to not show the electric motor as claimed in new claim 8. Regarding new claim 9, the drawings do not show stirring elements being an ellipsoid. Regarding new claims 10 and 11, the drawings do not show the maximum or minimum radius or the ratios claimed. Regarding new claim 12, the drawings do not show stirring element being an ellipsoid or the electric motor.  Therefore, the above features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bruyne (U.S. Patent 4,465,377). 
Regarding claim 1, Bruyne teaches a stirring element of a stirrer for mixing and/or homogenizing or suspending flowable media (Figures 6-9), characterized in that the stirring element is rotatably mounted to a drivable rotary shaft by a support arm (items 72 are attached to arm 74b the stirring element being spherically configured as a round body and comprising a closed outer surface (items 72 are closed and considered reading on spherically configured as a round body). 
Regarding claim 2, Bruyne teaches wherein the stirring element is characterized in that the outer surface of the stirring element has no edges or points (items 72 are spheres as shown in figures 6, 7, and 8 and are considered not having edges or points).
Regarding claim 5, Bruyne teaches having at least two stirring elements according to claim 1, wherein each stirring element is connected to a hub via the support arm for connection to the drivable rotary shaft (item 74a is considered reading on a hub which connects to a shaft 22, items 72 are each considered reading on stirring elements according to claim 1). 
Regarding claim 6, Bruyne teaches characterized in that the stirring elements are disposed symmetrically at the same distance to the rotary shaft (each of item 72 are equidistant from the shaft 22).
Regarding claim 7, Bruyne teaches characterized in that the stirring elements have the same size and the same shape (each item 72 is the same size and the same shape).
Regarding claim 8, Bruyne teaches characterized in that the rotary shaft is driven by an electric motor by which the stirring element is connected to the rotary shaft is movable on a circular path (column 4 lines 45-46 teaches an electric motor 48, the path around the shaft is considered a circular path).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bruyne (U.S. Patent 4,465,377).
Regarding claim 9, Bruyne teaches a stirring element of a stirrer for mixing and/or homogenizing or suspending flowable media (Figures 6-9), characterized in that the stirring element is rotatably mounted to a drivable rotary shaft by a support arm (items 72 are attached to arm 74b the stirring element being spherically configured as a round body and comprising a closed outer surface (items 72 are closed and considered reading on spherically configured as a round body).
Regarding claim 9, 10, and 11, Bruyne is silent to the ellipsoid shape and the radiii. 
Regarding claim 9, 10, and 11, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the shape of the agitator in order to control the degree of mixing since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).
Regarding claim 12, Bruyne teaches characterized in that the rotary shaft is driven by an electric motor by which the stirring element is connected to the rotary shaft is movable on a circular path (column 4 lines 45-46 teaches an electric motor 48, the path around the shaft is considered a circular path).

Response to Arguments
The remarks regarding the ellipsoid are not considered persuasive. The drawings do not show an embodiment including the ellipsoid, and it is not clear if the larger radii extends outwards perpendicular to the hub or parallel to the hub, or parallel to the shaft. Additionally, the drawings do not show an electric motor attached to the shaft. Therefore an objection to the drawings based on amended claims is made above. 
The remarks regarding the previous 35 U.S.C. 102 and 103 rejections is considered persuasive in light of the amendments to the claims. Specifically, Neither Rottman nor Kemper teaches a rotary shaft attached to the stirring elements for stirring the elements. A new ground of rejection is provided necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774